Case 3:17-cv-02282-AJB-BGS Document 97 Filed 03/10/20 PageID.2566 Page 1 of 3



  1   Lisa J. Frisella (SBN 216504)
  2   Kimberly D. Neilson (SBN 216571)
      FRISELLA LAW, APC
  3   2139 First Ave., Suite 200
  4   San Diego, California 92101
      Telephone: (619) 260-3500
  5   Facsimile: (619) 260-3600
  6   Email: lisa@frisellalaw.com
              kim@frisellalaw.com
  7

  8   Bruce Steckler (SBN 00785039)
      Dean Gresham (SBN 24027215)
  9   Stuart Cochran (SBN 24027936)
 10   L. Kirstine Rogers (SBN 24033009)
      STECKLER GRESHAM COCHRAN PLLC
 11   12720 Hillcrest Road, Suite 1045
 12   Dallas, TX 75230
      Telephone: (972) 387-4040
 13   Facsimile: (972) 387-4041
 14   Email: bruce@stecklerlaw.com
             dean@stecklerlaw.com
 15          stuart@stecklerlaw.com
 16          krogers@stecklerlaw.com
 17   John T. Palter (SBN 15441500)
 18   PALTER SIMS MARTINEZ, PLLC
      8115 Preston Road, Suite 600
 19
      Dallas, TX 75225
 20   Telephone: (214) 888-3111
      Facsimile: (214) 888-3109
 21
      Email: jpalter@palterlaw.com
 22
      Attorneys for Plaintiff Blaise Williams
 23
      And the Proposed Class
 24

 25

 26

 27

 28
Case 3:17-cv-02282-AJB-BGS Document 97 Filed 03/10/20 PageID.2567 Page 2 of 3



  1                         UNITED STATES DISTRICT COURT
  2                        SOUTHERN DISTRICT OF CALIFORNIA
  3    BLAISE WILLIAMS, individually,
       and on behalf of all others similarly        CASE NO. 17-cv-2282-AJB-BGS
  4    situated,
  5          Plaintiffs,
  6    v.                                           NOTICE OF WITHDRAWAL OF
                                                    DOCUMENT FROM DOCKET
  7    PROGRESSIVE COUNTY MUTUAL
       INSURANCE COMPANY,
  8    PROGRESSIVE CORPORATION,
       PROGRESSIVE CASUALTY
  9    INSURANCE
       COMPANY, and MITCHELL
 10    INTERNATIONAL, INC.;
 11          Defendants.
 12

 13

 14

 15         Plaintiff, Blaise Williams (“Plaintiff”) respectfully submits this Notice of
 16   Withdrawal of Document Docket Number [87] which was filed on January 13, 2020,
 17   as it is a duplicate to Docket Number [88].
 18

 19   Dated this March 10, 2020.               Respectfully Submitted,
 20                                            STECKLER GRESHAM COCHRAN PLLC
 21                                            /s/ Bruce W. Steckler
                                               Bruce W. Steckler (TX SBN 00785039)
 22                                            (pro hac vice)
 23                                            bruce@stecklerlaw.com
                                               Dean Gresham (TX SBN 24027215)
 24                                            (pro hac vice)
 25                                            dean@stecklerlaw.com
                                               Stuart L. Cochran (TX SBN 24027936)
 26                                            (pro hac vice)
 27                                            stuart@stecklerlaw.com
                                               L. Kirstine Rogers (TX SBN 24033009)
 28
                                      PLAINTIFF’S NOTICE OF WITHDRAWAL OF DOCUMENT
                                                                           17cv2282
Case 3:17-cv-02282-AJB-BGS Document 97 Filed 03/10/20 PageID.2568 Page 3 of 3



  1                                         (pro hac vice)
  2                                         krogers@stecklerlaw.com
                                            12720 Hillcrest Road – Suite 1045
  3                                         Dallas, TX 75230
  4                                         Telephone: 972-387-4040
                                            Facsimile: 972-387-4041
  5

  6                                         PALTER SIMS MARTINEZ, PLLC
                                            John T. Palter (TX SBN 15441500)
  7                                         (pro hac vice)
  8                                         jpalter@palterlaw.com
                                            8115 Preston Road, Suite 600
  9                                         Dallas, TX 75225
 10                                         Telephone: 214-888-3111
                                            Facsimile: 214-888-3109
 11

 12                                         FRISELLA LAW, APC
                                            Lisa Frisella (SBN 216504)
 13                                         lisa@frisellalaw.com
 14                                         Kimberly D. Nelson (SBN 216571)
                                            kim@frisellalaw.com
 15                                         840 Newport Center Drive, Suite 400
 16                                         Newport Beach, CA 92660
                                            Telephone: 949-760-0991
 17                                         Facsimile: 949-760-5200
 18
                                            Attorneys for Plaintiff
 19

 20
                               CERTIFICATE OF SERVICE
 21
            The undersigned certifies that the foregoing document was filed electronically
 22
      in compliance with Civil Rule 5.4 on March 10, 2020. As such, this document was
 23
      served on all counsel who are deemed to have consented to electronic service.
 24

 25                                  /s/ Bruce W. Steckler
                                     Bruce W. Steckler
 26

 27

 28
                                     PLAINTIFF’S NOTICE OF WITHDRAWAL OF DOCUMENT
                                                                          17cv2282
